Citation Nr: 1044992	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1973 to October 
1976.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans (VA) Regional Office (RO) in Chicago, Illinois, which 
granted service connection for a bilateral hearing loss 
disability, assigning it a 10 percent evaluation, and denied 
service connection for tinnitus.

In a July 2009 rating decision, the RO found that clear and 
unmistakable (CUE) error was committed in the January 2006 rating 
decision in assigning a 10 percent evaluation for the Veteran's 
bilateral hearing loss disability.  The RO proposed to reduce the 
evaluation to a noncompensable rating, which was effectuated in a 
December 2009 rating decision.  The Veteran has not filed a 
notice of disagreement (NOD) with this rating decision and, in 
fact, explicitly stated in a September 2009 letter that he did 
not disagree with the rating reduction based on CUE in the 
January 2006 rating decision.  Thus, the propriety of the rating 
reduction is not on appeal.  See 38 C.F.R. §§ 20.200, 20.201 
(2010).  Accordingly, the only issues before the Board are 
entitlement to an increased rating for the Veteran's bilateral 
hearing loss disability and service connection for tinnitus. 

The Board notes that the Veteran submitted additional evidence 
after the May 2009 Supplemental Statement of the Case (SSOC) was 
issued in the form of VA treatment records dated in March and 
April 2009.  Under 38 C.F.R. § 20.1304(c) (2010) any pertinent 
evidence accepted by the Board must be referred to the agency of 
original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant.  While the Veteran 
did not waive this procedural right, the Board notes that these 
records reflect appointments to address issues regarding the 
Veteran's hearing aids and make no mention of tinnitus or ringing 
in the ears.  Thus, they are not pertinent to the Veteran's claim 
for service connection for tinnitus-the only issue adjudicated 
herein.  As such, the requirements under section 20.1304(c) do 
not apply to the facts in this case, and the Board may proceed 
with appellate review. 

The issue of entitlement to an initial compensable rating for a 
bilateral hearing loss disability is addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's tinnitus did not have its onset in active service 
and has not otherwise been shown to be related to such service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim for service connection for tinnitus.  The Veteran must 
not assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  The law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, prior to the initial rating decision in this matter, a 
September 2005 letter informed the Veteran of the first three 
elements for service connection, gave examples of the types of 
evidence the Veteran could submit in support of his claim, and 
provided notice of the Veteran's and VA's respective 
responsibilities for obtaining such evidence.  The September 2005 
letter did not provide notice of the last two elements of service 
connection (the manner in which a rating and an effective date 
are awarded if service connection were granted for a disability).  
However, since the Board has concluded that the preponderance of 
the evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman, 19 Vet. App. at 490.  Therefore, 
the Board concludes that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist the Veteran in the 
present appeal has been satisfied.  The Veteran's service 
treatment records and VA medical records are in the file, as well 
as an August 2006 private treatment record submitted by the 
Veteran.  The Veteran has not identified any other outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the present claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate examination 
in January 2006.  The Board finds that the VA examination 
obtained in this case is adequate for the purpose of making a 
decision on this claim, as the examiner reviewed the claims file, 
including the service treatment records and post-service 
treatment records contained therein, interviewed and examined the 
Veteran, conducted all indicated tests and studies, and provided 
a complete rationale for the opinion stated, which relies on and 
cites to the clinical findings made on examination.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination has been met.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran claims entitlement to service connection for 
tinnitus, which he contends is a result of hazardous noise 
exposure in service.  For the following reasons, the Board finds 
that service connection is not warranted. 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  

The Board finds that a current disability has been established in 
the present appeal.  In this regard, the Board notes that 
tinnitus is defined as "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 
2007).  Because tinnitus is subjective, its existence is 
generally determined by whether or not the veteran claims to 
experience it.  Thus, for VA purposes, tinnitus is a disorder 
with symptoms that can be identified through lay observation 
alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  
Because the Veteran stated at the January 2006 VA examination 
that he has tinnitus, the Board is satisfied with the evidence of 
a current disability. 

Under the second Shedden element, there must be competent 
evidence of incurrence or aggravation of an injury or disease in 
service.  The Board notes that, where a veteran is seeking 
service connection for any disability, due consideration shall be 
given to the places, types, and circumstances of such veteran's 
service as shown by the veteran's service record, the official 
history of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

For the following reasons, the Board finds that the evidence of 
record does not establish that the Veteran's tinnitus manifested 
in active service.  In his August 2006 NOD, the Veteran stated 
that he has had constant tinnitus ever since its onset during 
service.  In an April 2009 statement, the Veteran related that, 
while serving as a Medical Corpsman he was assigned to many range 
details which involved live fire from various firearms.  The 
Veteran stated that, even though he wore hearing protection, he 
sustained damage to his ears. 

The Veteran's reported noise exposure from assisting at the 
firing range is consistent with the circumstances of his service.  
See 38 U.S.C.A. § 1154(a).  However, the Veteran's service 
treatment records are negative for diagnoses, treatment, or 
complaints of tinnitus or ringing in the ears.  In a September 
1974 service treatment record, the Veteran complained of a ten-
day history of soreness in the left ear.  It was noted that any 
pressure caused pain in the middle ear.  The Veteran reported 
that there was no fluid drainage but the ear felt full of some 
type of substance.  A physical examination showed possible slight 
fluid behind the tympanic membrane of the left ear.  There is no 
mention of any hearing problems, including tinnitus or ringing in 
the ears, in this record.  Moreover, the Veteran's service 
treatment records thereafter are negative for any treatment with 
respect to the Veteran's ears or hearing.  The Veteran's August 
1976 separation examination is likewise negative for any 
indication of tinnitus or ringing in the ears.  Thus, the 
Veteran's service treatment records do not show the presence of 
tinnitus.

The Board finds that the Veteran's statement that he has had 
tinnitus ever since its onset during active service is not 
sufficient to establish that tinnitus was incurred in active 
service.  As discussed above, the Veteran is competent to state 
that his tinnitus began in the service as this is a matter within 
his experience and personal knowledge.  See Jandreau v. 
Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (noting that 
a lay person is competent to diagnose a simple condition such as 
a broken leg); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(holding that lay testimony is competent as to matters capable of 
lay observation, such as the presence of varicose veins, but not 
with respect to determinations that are "medical in nature"); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding 
that appellant was competent to testify as to factual matters of 
which he had first-hand knowledge such as experiencing pain in 
his right hip and thigh in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy); Layno 
v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge).  However, for the following 
reasons, the Board finds that the Veteran's statement that his 
tinnitus began in service has little probative value and is 
outweighed by the evidence of record.  See Layno, 6 Vet. App. at 
469 (holding that the weight and credibility of testimony, as 
distinguished from its competency, is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  

First, the Board finds that the Veteran's statement is not 
credible.  In this regard, when determining whether lay evidence 
is satisfactory, the Board may properly consider, among other 
things, its consistency with other evidence submitted on behalf 
of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  While 
the absence of contemporaneous medical records does not, in and 
of itself, render lay testimony not credible, the Board may weigh 
the absence of contemporaneous records when assessing the 
credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed. Cir. 2006).  Likewise, although the Board 
cannot reject a claimant's statements merely because he is an 
interested party, the claimant's interest may affect the 
credibility of his testimony.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Here, not only was the Veteran an interested 
party when he stated that his tinnitus began in active service, 
but his treatment records are negative for tinnitus or ringing in 
the ears.  Moreover, as will be discussed in more detail below, 
there is no evidence of tinnitus until the Veteran's July 2005 
claim for service connection for this disability, which is almost 
thirty years after his separation from service in October 1976.  
Thus, given the fact that the Veteran's statement that his 
tinnitus began in service conflicts with the service treatment 
records (which are negative for tinnitus), there is no post-
service evidence of tinnitus until the Veteran filed this claim 
in July 2005, and because the Veteran was an interested party 
when he made the statement that his tinnitus began in service, 
the Board finds that his statement that his tinnitus began in 
service is not credible.  See Caluza, 7 Vet. App. at 511; 
Buchanan, 451 F.3d at 1336-37; Cartright, 2 Vet. App. at 25.  
Therefore, it is entitled to very little weight.  See Washington, 
19 Vet. App. at 368 (noting that the witness's credibility 
affects the weight to be given to his testimony). 

Second, and by the same token, the Board finds that the Veteran's 
statement is outweighed by the other evidence of record.  As 
discussed above, the service treatment records are negative for 
tinnitus, and there are no post-service treatment records 
reflecting a diagnosis or complaint of tinnitus or ringing in the 
ears until January 2006, which is about thirty years after the 
Veteran separated from service in October 1976.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
evidence of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military service, 
as evidence of whether a condition was incurred in service).  The 
Board finds this evidence much more probative than the Veteran's 
statement which is entitled to very little weight.  Therefore, 
the Veteran's statement that his tinnitus had its onset in 
service is outweighed by the evidence of record indicating that 
it did not manifest until many years after service, as discussed 
above. 

Accordingly, because the Board finds that the Veteran's statement 
that his tinnitus began in service is not credible and is 
outweighed by his service treatment records, which are silent for 
tinnitus, and the lack of any mention of tinnitus for decades 
after service, the Board finds that the Veteran's tinnitus did 
not have its onset in active service.

Under the third Shedden element, there must be competent evidence 
of a nexus between the Veteran's tinnitus and his period of 
service.  While the Board finds that the Veteran's tinnitus did 
not manifest in service, as discussed above, service connection 
may still be established if all of the evidence of record, 
including evidence of a continuity of symptomatology, shows that 
this disability was incurred in or aggravated by active service.  
See 38 C.F.R. § 3.303(b)(d).  

The earliest evidence of the Veteran's tinnitus is his July 2005 
service connection claim for this disability.  There are no 
treatment records in the claims file reflecting diagnoses or 
complaints of tinnitus or ringing in the ears.  At the January 
2006 VA examination, the Veteran reported noise exposure during 
service as a volunteer Medical Corpsman on range missions.  He 
stated that he had suffered from tinnitus for many years and that 
it occurred about once a week and fluctuated in volume each time 
it occurred.  He did not specify when his tinnitus first 
manifested.  After reviewing the claims file and examining the 
Veteran, the examiner opined that the Veteran's tinnitus did not 
occur often enough to be considered pathologic and therefore was 
not likely to be service connected.  The Board notes that the 
examiner who rendered this opinion is an audiologist and 
therefore competent to make such a determination.  See Layno, 
6 Vet. App. at 469-70; Espiritu, 2 Vet. App. at 494-95.  
Moreover, this opinion is based on a review of the claims file 
and an examination of the Veteran and is supported by an adequate 
rationale based on the examiner's clinical findings.  It is thus 
very probative and entitled to much weight. 

After carefully reviewing the record, the Board finds that the 
preponderance of the evidence weighs against a relationship 
between the Veteran's tinnitus and his period of service.  In 
this regard, the Board acknowledges the Veteran's contention that 
his tinnitus was caused by in-service noise exposure.  As noted 
above, the Veteran is competent to testify as to matters within 
his observation and personal knowledge, such as his symptoms and 
medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (holding that lay evidence can be competent with 
respect to both the diagnosis and the etiology of a disability); 
Jandreau, 492 F. 3d at 1376-77 (listing situations in which lay 
evidence is competent and sufficient to establish the diagnosis 
of a condition); Washington, 19 Vet. App. at 368; Layno, 6 Vet. 
App. at 469-7.  

However, unlike the Veteran's symptoms and medical history, 
whether there is a relationship between the Veteran's tinnitus 
and his in-service noise exposure is a decision that is medical 
in nature because it cannot be made solely based on lay 
observation.  See Barr, 21 Vet. App. at 309; Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike 
varicose veins, rheumatic fever is not a condition capable of lay 
diagnosis); Layno, 6 Vet. App. at 469-71 (noting that a veteran 
is competent to report difficulty breathing, but not to diagnose 
the condition as bronchial asthma).  A person making a 
determination that is medical in nature must have the appropriate 
medical training or expertise in order for his or her opinion to 
be taken into consideration as competent evidence.  See Layno, 6 
Vet. App. at 469-70 (holding that in order for testimony to be 
probative of any fact, the witness must be competent to testify 
as to the facts under consideration, and that lay testimony is 
not competent to prove that which would require specialized 
knowledge, training, or medical expertise); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that a lay 
witness can provide an "eye-witness" account of the appellant's 
visible symptoms, but cannot offer evidence that requires medical 
knowledge such as the cause of death).  Here, the Veteran does 
not have such medical training or expertise.  His lay opinion as 
to whether service noise exposure caused his tinnitus is not 
competent and has no probative value.  Id.  

The Board also finds that there is no probative evidence that the 
Veteran's tinnitus manifested until many years, and perhaps 
decades, after he separated from service.  In this regard, the 
Board has considered the Veteran's statement that he has had 
tinnitus ever since his period of service.  However, as discussed 
above, the Board does not find this statement to be credible as 
the Veteran's service treatment records are negative for 
tinnitus, and there is no post-service evidence of tinnitus until 
the Veteran filed his July 2005 service connection claim for 
tinnitus-about thirty years after service separation.  See 
Buchanan, 451 F.3d at 1336-37; Caluza, 7 Vet. App. at 511; 
Cartright, 2 Vet. App. at 25; Maxson, 230 F.3d at 1333.  Thus, 
the Board finds that the Veteran's statement is entitled to 
little weight and is outweighed by the preponderance of the 
evidence of record, which reflects that the Veteran's tinnitus 
did not begin until many years after service.  See Washington, 19 
Vet. App. at 368; Caluza, 7 Vet. App. at 506.

The Board has also considered the Veteran's statement at the 
January 2006 VA examination that his tinnitus had been present 
for many years.  However, given that thirty years had elapsed 
between the Veteran's separation from service in October 1976 and 
the date of this statement, there is still no indication that the 
Veteran's tinnitus manifested until years if not decades after 
service in light of the absence of any mention of tinnitus until 
the present claim. 

The fact that many years and perhaps decades passed between the 
date of the Veteran's discharge from service and the onset of his 
tinnitus weighs against a finding that tinnitus is related to 
service.  As discussed above, there is no credible or probative 
evidence of a continuity of symptoms of tinnitus between 
discharge and the present claim or other indication that his 
tinnitus is related to service.  

Finally, the January 2006 VA medical opinion that the Veteran's 
tinnitus was not likely related to in-service noise exposure 
because it did not occur often enough to be pathologic further 
weighs against a relationship to service.  Indeed, no other 
competent evidence of record refutes this opinion. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 55. 


ORDER

Entitlement to service connection for tinnitus is denied. 


REMAND

Under the VCAA, VA has a duty to assist claimants in developing a 
claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2010).  This duty includes 
conducting a thorough and contemporaneous examination of the 
veteran when warranted.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The Veteran's last VA examination assessing his bilateral hearing 
loss disability was performed in January 2006 and is now almost 
five years old.  In a February 2009 statement, the Veteran 
asserted that his hearing loss had increased in severity.  He 
also submitted a February 2009 VA audiogram reflecting increased 
hearing loss.  The February 2009 VA treatment record itself 
cannot serve as a substitute for a full VA examination.  In this 
regard, the Board notes that speech recognition scores based on 
the Maryland CNC word list reflected in this treatment record are 
identical to those reported in the January 2006 VA examination 
report.  As the Veteran's other audiological results from the 
January 2006 VA examination were also recorded in the February 
2009 VA treatment record, there is every indication that the 
speech recognition scores based on the Maryland CNC word list do 
not represent current findings.  The other speech recognition 
scores reported in this record are not based on the Maryland CNC 
word list and thus may not be used for evaluation purposes.  
38 C.F.R. § 4.85.  

Thus, the Board concludes that a new VA examination is warranted 
to assess the current severity of the Veteran's bilateral hearing 
loss disability.  On examination, the examiner should also 
address the Veteran's functional impairment resulting from his 
hearing loss disability.  See 38 C.F.R. § 4.10 (2010); see also 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Further, clarification of an August 2006 private audiological 
examination is necessary.  See Savage v. Shinseki, No. 09-4406 
(Vet. App. Nov. 3, 2010).  It is not clear from this report 
whether the Maryland CNC word list was used in this examination.  
Also, the results of a puretone test are recorded in graphical 
form and are somewhat difficult to interpret.  On remand, the VA 
examiner should, if possible, translate this graph into numerical 
form by providing the Veteran's puretone thresholds at each of 
the relevant frequencies and should clarify whether the August 
2006 private examination reflects speech recognition scores based 
on the Maryland CNC word list.  Id. 

Also on remand, available records of treatment that the Veteran 
may have received at the Hines VA Medical Center (VAMC) since 
March 2009 should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's VA 
audiological treatment and evaluation records 
from the Hines VAMC from March 2009 to the 
present and associate them with the claims 
file. 

2.  The Veteran should be scheduled for a VA 
audiological examination by a state-licensed 
audiologist to assess the current level of 
severity of his bilateral hearing loss 
disability.  The entire claims file and a 
copy of this REMAND must be made available to 
the examiner prior to the examination.  The 
examiner must note in the examination report 
that the evidence in the claims file has been 
reviewed.  

The examiner should perform all indicated 
tests and studies, and the examination must 
include at a minimum a puretone audiometry 
test and a controlled speech discrimination 
test using the Maryland CNC word list unless 
the examiner certifies that use of a speech 
discrimination test is not appropriate and 
provides a supporting rationale.  The 
examiner should also address any 
functional impairment resulting from the 
Veteran's hearing loss and its effects 
on his ordinary activities.  

In addition, the VA examiner should 
provide an interpretation of the August 
2006 private audiological examination 
report from Miracle-Ear.  Specifically, 
the examiner should translate the graph of 
the Veteran's puretone threshold levels into 
numerical form by providing the Veteran's 
puretone thresholds at each of the relevant 
frequencies.  The examiner should also 
clarify whether the August 2006 private 
examination reflects speech recognition 
scores based on the Maryland CNC word list.  
If the examiner is unable to interpret the 
August 2006 private examination report, the 
examiner should provide a supporting 
rationale. 

3.  After the above development is completed, 
and any other development that may be 
warranted based on any additional evidence or 
information received, the AOJ should 
readjudicate the compensable rating claim 
remaining on appeal.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


